internal_revenue_service number release date index number -------------------------------------------- ------------------------------- -------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-126079-07 date date re ---------------------------- re ---------------------------- legend decedent ---------------- spouse -------------------------------------- son --------------------------------------- spouse ------------------------------- son ------------------------------------- spouse --------------------------------- son -------------------------------------- daughter ------------------------------------------------ spouse -------------------------------------- grandchild ----------------------------------- grandchild -------------------------------- grandchild -------------------------------------- grantor -------------- grantor’s spouse -------------- trust ------------------------------------------------------------- trustee ---------------------- year ------- date -------------------------- date -------------------------- date --------------------------- a ---- b ------ c -------- plr-126079-07 d ------ e ------ state -------- state statute ---------------------------------------------- state statute ------------------------------------------------------------------- court ------------------------------------------------------------ agreement --------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- dear ------------ this is in response to a letter dated date from your authorized representative in which you request rulings concerning the gift estate and generation- skipping transfer gst tax consequences of a proposed settlement agreement and proposed disclaimers facts in year grantor and grantor's spouse created the trust for the benefit of decedent year is prior to date the instrument states that grantor and grantor's spouse are the parents of decedent and it is the desire and purpose of the said grantor and grantor's spouse to create an irrevocable_trust known as the decedent trust estate for the use and benefit of decedent article iii sec_1 provides that no beneficiary can require distribution of trust corpus or partition or termination of the trust article iii sec_2 and state as follows sec_2 the death insolvency or bankruptcy of the beneficiary hereunder or the transfer of his interest in any manner or by descent or otherwise during the continuance of this trust shall not operate as a dissolution of nor terminate the trust nor shall it have any effect whatever upon said trust estate its operation or mode of business nor shall it entitle his heirs or assigns or representatives to take any_action in the courts of law or equity against the estate its trustees or property or its business operations of any kind all of which shall remain intact and undisturbed thereby but they shall succeed only to the rights of the original beneficiary as herein set forth sec_3 at the time of the death of beneficiary his equitable interest in said trust estate unless disposed of otherwise by said beneficiary shall pass to and vest in his heirs in accordance with the laws of descent and distribution then in force applicable to the equitable interest of such beneficiary in said trust the term 'beneficiary' applies not only to decedent but to all his successors to beneficial interests under this trust plr-126079-07 article iv sec_3 provides that the trust will terminate years after decedent's death when the trustee will distribute the trust corpus among the then existing beneficiaries article iv sec_4 provides that the beneficiary may receive from time to time a portion of the net profits accruing from time to time to the trust as the trustee acting with the advice and consent of the advisory board may see fit to pay over and deliver to the beneficiary no duty is imposed upon the trustee to distribute net profits but the power is conferred upon the trustee acting with advice and consent of the advisory board to do so and in exercising this discretion the trustee and advisory board must give full consideration to the interest of both the beneficiary and the trust estate decedent died on date survived by spouse son son son and daughter pursuant to article vi sec_3 the trust will terminate on date pursuant to article iii and article iv of the trust each beneficiary has three separate interests in the trust which passed to him or her on the decedent’s death the right to receive net profits in the discretion of the trustee and the advisory board the income_interest the right to dispose_of his or her share of the trust if the beneficiary dies before the trust terminates on date the power_of_appointment and the right to receive his or her share of the trust if living on date the remainder spouse spouse and spouse are each married to a child of decedent under article iii sec_3 of the trust if a child of decedent dies prior to date the termination_date of the trust or disclaims any interest such child has in the trust spouse spouse and spouse would be entitled as an heir of such respective deceased child of decedent under the law of state to succeed as a new beneficiary similarly spouse son son son and daughter are potential heirs under certain circumstances the potential future heirs are collectively referred to as the new trust beneficiaries to the trust as a new trust_beneficiary each would have three separate interests namely an income_interest a power_of_appointment and a remainder_interest referred to hereinafter as the future income_interest future power_of_appointment and future remainder_interest questions have arisen regarding the meaning of certain terms and provisions in the trust in order to resolve the controversy without litigation the parties have reached a settlement agreement agreement agreement resolves the ambiguities with respect to certain terms and modifies the trust during the negotiations that lead to the proposed order discussed below that incorporates the agreement all of the beneficiaries of the trust including unborn and contingent beneficiaries were represented by legal counsel other than spouse who declined to be represented by counsel agreement provides as follows i at his death decedent had the unrestricted right to appoint his interest in the trust plr-126079-07 ii at decedent’s death his interest in the trust passed to his heirs a the identity of decedent’s heirs and the portion of the trust each inherited was determined in accordance with the intestacy laws of the state of state in force at the date of decedent’s death and applicable to an intestate’s separate personal_property b decedent’s five heirs referred to throughout this private_letter_ruling as beneficiaries and the share allocated to each of them are spouse son daughter son and son c each beneficiary succeeded to the rights that decedent has as the beneficiary under the terms of the trust agreement so that each of them became the beneficiary with respect to his or her own share iii after decedent’s death the trust will be accounted for as separate shares a decisions regarding distributions of net profits as net profits is used in the trust agreement will be made separately for each share b undistributed net profits of any share will be added to that share iv each beneficiary will have the right to assign his or her interest in the trust ie the trust agreement does not have a spendthrift_clause v each beneficiary will have an unrestricted testamentary right to appoint his or her share of the trust if he or she dies before the trust terminates vi if a beneficiary dies within years after decedent’s death without appointing his or her share of the trust then pursuant to the terms of the trust agreement the beneficiary’s entire share in the trust the income_interest the remainder_interest and the power_of_appointment will pass to the persons who are the beneficiary’s heirs determined in accordance with the intestacy laws of the state of state in force at the date of the beneficiary’s death and applicable to an intestate’s separate personal_property vii if a beneficiary disclaims a remainder_interest and a power_of_appointment but not an income_interest and if the beneficiary survives for years after decedent’s death the beneficiary’s income_interest in his or her share will terminate on date years after decedent’s death and the disclaimed portion of the remainder_interest in his or her plr-126079-07 share will pass to the persons who would have been the beneficiary’s heirs determined as if the beneficiary had died on date in accordance with the intestacy laws of the state of state then in force and applicable to an intestate’s separate personal_property viii when the trust terminates on date years after decedent’s death any property that would pass to a person who has not yet reached his or her 35th birthday will be retained in a vested interest trust for that person the parties propose to petition court for approval of the terms of agreement the parties to the petition include guardians ad litem for minor and unborn beneficiaries the proposed order by court would enter a judgment construing the trust as set forth in agreement and declaring as follows a from the time of decedent’s death i proper accounting requires that the trust be accounted for as separate shares for decedent’s heirs and the heirs or appointees of any other beneficiary each of whom becomes the beneficiary of his or her share and that each such beneficiary succeeds to the rights with respect to his or her own share that decedent had as the beneficiary under the terms of the trust agreement ii each such share is separate and the beneficiaries do not become common beneficiaries of an undivided trust and iii consequently the interests and power of a beneficiary with respect to his or her share extend only to that beneficiary’s respective share and not to any share held for any other beneficiary b decisions regarding distributions of net profits as net profits is used in the trust agreement will be made separately for each share with undistributed net profits of any share added to the principal of that share c a beneficiary may disclaim all or a portion of his or her interest in the remainder_interest and a commensurate part of his or her testamentary general_power_of_appointment without disclaiming ie while retaining a commensurate part of his or her income_interest with the result that the disclaimed remainder_interest will pass to others even though the disclaimant may be living when and receiving distributions of income until the trust terminates d if a beneficiary a disclaims his or her remainder_interest in and testamentary general_power_of_appointment over all or part of his or her share but does not disclaim the income_interest in that share or part thereof and b survives for years after decedent’s death then the beneficiary’s income_interest in the share will terminate on date years after decedent’s death the beneficiary will have no right to affect the disposition of the disclaimed portion and thus the disclaimed portion of the remainder_interest in the share will pass to the persons who would be the beneficiary’s heirs determined as if the beneficiary had died on plr-126079-07 date and in accordance with the intestacy laws of state then in force and applicable to an intestate’s separate personal_property e if a beneficiary a disclaims his or her remainder_interest in and testamentary general_power_of_appointment over all or part of his or her share but does not disclaim the income_interest in that share or part thereof and b dies within years of decedent’s death then i the disclaimer shall be of no effect with respect to the disclaimed remainder_interest because under the trust agreement only persons who are then living will share in the remainder of the trust when the trust terminates ii on the beneficiary’s death with respect to any disclaimed portion the beneficial_ownership of the beneficiary’s share cannot be diverted because the power_of_appointment exercisable at the beneficiary’s death was disclaimed and does not pass to any other person and thus will pass to the beneficiary’s heirs determined at the beneficiary’s death under the applicable intestacy laws of state then in force that govern an intestate’s separate personal_property and iii on the beneficiary’s death with respect to any undisclaimed portion the beneficial_ownership of the beneficiary’s share will pass to the beneficiary’s heirs determined at the beneficiary’s death under the applicable intestacy laws of state then in force that govern an intestate’s separate personal_property but only to the extent that the beneficiary does not exercise his or her testamentary general_power_of_appointment over the undisclaimed portion f under current law a surviving_spouse is an heir with respect to property if current law remains unchanged the surviving_spouse of a beneficiary would succeed to a portion of the beneficiary’s share as an heir of the beneficiary if a the beneficiary dies within years of decedent’s death or b the beneficiary disclaims and survives until the trust terminates with respect to the latter event if a beneficiary i disclaims a remainder_interest in and testamentary general_power_of_appointment over all or part of his or her share but does not disclaim the income_interest in that share or part thereof and ii survives until the trust terminates if current law remains unchanged the person who is the spouse of the beneficiary at the time of the trust’s termination succeeds to a portion of the beneficiary’s share as a person who would be an heir of the beneficiary if the beneficiary had died at the time of the trust’s termination in either event to the extent the spouse of a beneficiary disclaims his or her interest in the beneficiary’s share the beneficial_ownership of the beneficiary’s share shall pass as if that spouse had predeceased the beneficiary and neither that spouse nor any heir of that spouse as such but not as an heir of the beneficiary will have any interest in such beneficiary’s share however any such disclaimer shall not affect the rights of any subsequent spouse of such beneficiary plr-126079-07 in addition the proposed order would modify the trust to add the following provision to the end of article iv of the trust sec_5 notwithstanding sec_3 of this article iv if property is to be distributed upon the termination of the trust the original trust to a person who has not then attained thirty-five years of age the trustee shall anything in this agreement and declaration of trust notwithstanding and even though that property is vested in that person make payment or distribution of that property to the trustee to be held in a_trust for that person under this sec_5 a sec_5 trust if that person attains thirty years of age after the termination of the original trust one-half of the funds held for that person shall be distributed to that person free of trust with the other half continuing to be held in trust until that person attains thirty-five years of age provided however that while the person is under age thirty-five years of age the trustee may withhold any of the property otherwise distributable as long as the trustee believes that it would not be in the best interests of the person to receive such property before attaining age thirty-five if that person has attained thirty years of age upon the termination of the original trust but not thirty-five years of age then only one-half of that property shall be held in trust for that person with the other half distributed to that person outright and free of trust upon the termination of the original trust provided however that while the person is under age thirty-five years of age the trustee may withhold any of the property otherwise distributable as long as the trustee believes that it would not be in the best interests of the person to receive such property before attaining age thirty-five any sec_5 trust shall be held until the person for whom it is held attains thirty-five years of age or dies whichever event occurs first at that time trustee shall pay all property then on hand in that person’s sec_5 trust to that person or if that person is not then living as that person may appoint by his or her will including to that person’s estate or to the creditor’s of that person or that person’s estate if that person is not then living and fails to exercise his or her testamentary general_power_of_appointment set forth in the preceding sentence trustee shall pay all property then on hand in that person’s sec_5 trust to the personal representative of that person’s probate_estate equitable_title to the property held in that person’s sec_5 trust shall be vested in that person and alienable no election shall be made so as to violate any applicable rule_against_perpetuities or rule against restraint on alienation while property is held in that person’s sec_5 trust the net_income and principal thereon in whole or in part may be paid to that person to such extent as trustee in its sole judgment may determine the following disclaimers are proposed plr-126079-07 spouse proposes to disclaim an amount equal to the disclaimed fraction of the remainder of her share of the trust the power_of_appointment with respect to the disclaimed fraction of her share of the trust and each interest to which spouse may become entitled with respect to each disclaiming person’s share if the disclaimer giving rise to such interest is effective on or before date the disclaimed fraction for spouse is a son proposes to disclaim an amount equal to the disclaimed fraction of the remainder of his share of the trust the power_of_appointment with respect to the disclaimed fraction of his share of the trust and each interest to which son may become entitled with respect to each disclaiming person’s share if the disclaimer giving rise to such interest is effective on or before date the disclaimed fraction for son is b son proposes to disclaim an amount equal to the disclaimed fraction of the remainder of his share of the trust the power_of_appointment with respect to the disclaimed fraction of his share of the trust and each interest to which son may become entitled with respect to each disclaiming person’s share if the disclaimer giving rise to such interest is effective on or before date the disclaimed fraction for son is c son proposes to disclaim an amount equal to the disclaimed fraction of the remainder of his share of the trust the power_of_appointment with respect to the disclaimed fraction of his share of the trust and each interest to which son may become entitled with respect to each disclaiming person’s share if the disclaimer giving rise to such interest is effective on or before date the disclaimed fraction for son is d daughter proposes to disclaim an amount equal to the disclaimed fraction of the remainder of her share of the trust the power_of_appointment with respect to the disclaimed fraction of her share of the trust and each interest to which daughter may become entitled with respect to each disclaiming person’s share if the disclaimer giving rise to such interest is effective on or before date the disclaimed fraction for daughter is e spouse spouse and spouse each propose to disclaim any future_interest in the trust that her or she may have as a new trust_beneficiary specifically spouse spouse and spouse will disclaim all future income interests to which he or she may become entitled all future powers of appointment to which he or she may become entitled and all future remainder interests to which he or she may become entitled each disclaimant represents that he or she has not exercised dominion or control_over any interest in the trust nor have they received or accepted any rights titles power or interests in or benefits under the trust under state statute acceptance by a beneficiary of an interest in a_trust is presumed a beneficiary of a_trust may disclaim an interest in the trust in whole or in plr-126079-07 part the disclaimer must be in writing evidencing the disclaimant’s irrevocable and unqualified refusal to accept the interest and delivered to the trustee no later than nine months after the later of the day on which the transfer creating the interest in the beneficiary is made the day on which the beneficiary attains age or in the case of a future_interest the date of the event that causes the taker of the interest to be finally ascertained and the interest to be indefeasibly vested under state statute a disclaimer is effective as of the date of the transfer of the interest involved and relates back for all purposes to the date of the transfer and is not subject_to the claims of any creditor of the disclaimant unless the terms of the trust provide otherwise the interest that is the subject of the disclaimer passes as if the person disclaiming had predeceased the transfer and a future_interest that would otherwise take effect in possession or enjoyment after the termination of the estate or interest that is disclaimed takes effect as if the disclaiming beneficiary had predeceased the transfer under state statute the terms of a_trust may be modified as long as the change is not inconsistent with a material purpose of the trust and provided that all beneficiaries of the trust have consented to the order or are deemed to have consented to the order you have represented that there have been no additions to the trust after date the following rulings have been requested the decedent had a general_power_of_appointment created before date with respect to the trust the release or lapse of which is nontaxable for federal estate and gift_tax purposes with respect to the decedent the decedent’s power lapsed at his death on date and thus the trust is not included in decedent’s gross_estate each beneficiary’s power_of_appointment over his or her respective share of the trust is a general_power_of_appointment created on or before date a court order that adopts the terms of the agreement in the form of the proposed order will not result in a a taxable gift_for federal gift_tax purposes by any of the beneficiaries b inclusion of any portion of the trust in the gross_estate of any beneficiary whose death occurs prior to termination of the trust or c a loss of gst tax effective date exempt status for any portion of the trust the proposed disclaimers of interests in the trust by any of the beneficiaries a will be qualified_disclaimer and will not result in a taxable gift_for federal gift_tax purposes by any of the beneficiaries b will not subject any portion of the trust to federal estate_tax in the gross_estate of any beneficiary and c will not result in a loss of gst tax effective date exempt status with respect to any portion of the trust plr-126079-07 law and analysis ruling_request sec_1 and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent's_estate the decedent's creditors or creditors of the decedent's_estate sec_20_2041-1 of the estate_tax regulations states that a power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power sec_20_2041-2 provides that a failure to exercise a general_power_of_appointment created before date or a complete release of the power is not an exercise of the power the phrase a complete release means a release of all powers over all or part of the property subject_to the power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the decedent completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing such power but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_25_2514-2 of the gift_tax regulations provides that a failure to exercise a general_power_of_appointment created on or before date or a complete release of such a power is not considered to be an exercise of a general_power_of_appointment the phrase a complete release means a release of all powers over all or a portion of the property subject_to a power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the possessor completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half the trust was created in year prior to date during his life decedent was the sole beneficiary of the trust under sec_3 of article iii decedent was granted a general power to appoint the income and corpus of the trust if decedent did not exercise this power the power would lapse at his death and decedent’s heirs under the laws of descent and distribution would as takers in default of his exercise of the power succeed him as beneficiaries of the trust decedent did not exercise his power therefore under article iii sec_3 of the trust decedent’s plr-126079-07 heirs under state law succeed him as beneficiaries of the trust decedent’s heirs under state law are decedent’s spouse spouse who will receive a one-third share of the trust and decedent’s four children son son son and daughter each of whom will receive a one-sixth share of the trust collectively referred to as the beneficiaries based on the facts submitted and the representations made we conclude that decedent possessed a general_power_of_appointment created before date because decedent did not exercise his general_power_of_appointment the power lapsed on decedent’s death a lapse of a power created prior to date is not an exercise of that power therefore the trust is not included in decedent’s gross_estate for federal estate_tax purposes in addition as discussed above under sec_3 of article iii each beneficiary of the trust was granted a general power to appoint the income and corpus of the trust if a beneficiary did not exercise this power the power would lapse at his or her death and the beneficiary’s heirs under the laws of descent and distribution would as takers in default of his or her exercise of the power succeed him as beneficiaries of the trust sec_3 specifically states that the term beneficiary applies not only to decedent but to all his successors to beneficial interests under the trust therefore based on the facts submitted and the representations made we also conclude that each beneficiary’s power_of_appointment over his or her respective share of the trust is a general_power_of_appointment created before date ruling_request generation-skipping_transfer_tax sec_2601 imposes a tax on each generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip section a of the tax_reform_act_of_1986 tra of provides that except as provided in b the gst tax applies to generation-skipping transfers made after date section b a of the tra of provides that the gst tax does not apply to transfers under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that a_trust qualifies for transitional rule relief from the provisions of chapter of the code if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 plr-126079-07 sec_26_2601-1 provides that an addition made after date to an irrevocable_trust will subject_to the provisions of chapter a proportionate amount of distributions from and terminations of interests in property held in the trust generally if any portion of a_trust remains in the trust after the taxable exercise release or lapse of a general_power_of_appointment over that portion of the trust the value of the entire portion of the trust subject_to the power that was exercised released or lapsed will be treated as an addition to the trust however the portion of a_trust that remains after a nontaxable release or lapse of a general_power_of_appointment is not treated as a constructive_addition see sec_26_2601-1 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purpose of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the position of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute sec_26_2601-1 example describes a situation where in plr-126079-07 income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example illustrates a situation where the trustee of a_trust files a construction suit with the appropriate local court to resolve an ambiguity in the trust instrument and the court issues an order construing the terms of the trust instrument the court’s construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to chapter in this case the trust was irrevocable on date as noted above the lapse of decedent’s general_power_of_appointment with respect to trust did not constitute a taxable transfer for estate or gift_tax purposes further it is represented that there have been no actual or constructive additions to the trust after date accordingly the trust is exempt from gst tax under sec_26 b term i of agreement provides that decedent had an unrestricted right to appoint his interest in the trust term ii provides that decedent’s interest in the trust passed to his heirs the identity of decedent’s heirs and the share allocated to each heir under state law term ii also addresses beneficiaries who succeed to decedent’s rights under the trust terms i and ii restate and clarify the provisions of the trust see sec_26_2601-1 example plr-126079-07 term iii and paragraphs a and b of the proposed order provide that after the decedent’s death the trust will be accounted for as separate shares term iii is similar to the modification described in sec_26_2601-1 example term iv provides that each beneficiary has the right to assign his or her interest in the trust term v provides that each beneficiary has an unrestricted testamentary right to appoint his or her share of the trust if he or she dies before the trust terminates pursuant to term vi if a beneficiary dies within years after the decedent’s death without appointing his or her share the beneficiary’s entire share will pass to the persons who are the beneficiary’s heirs determined in accordance with the intestacy law of state in force at the date of the beneficiary’s death terms iv v and vi are consistent with the trust and clarify the provisions of the trust see sec_26 b i e example term vii provides that if a beneficiary disclaims a remainder_interest and a power_of_appointment but not an income_interest and if the beneficiary survives for years after decedent’s death the beneficiary’s income_interest in his or her share will terminate on date and the disclaimed portion of the remainder_interest in his or her share will pass to the persons who would have been the beneficiary’s heirs determined as if the beneficiary had died on date paragraphs c d e and f of the proposed order also address the proposed disclaimers article iii sec_3 of the trust provides that a t the time of the death of beneficiary his equitable interest in said trust estate unless disposed of otherwise by said beneficiary shall pass to and vest in his heirs in accordance with the laws of descent and distribution then in force applicable to the equitable interest of such beneficiary in said trust the trust does not specifically provide for disclaimers by a beneficiary pursuant to state statute a disclaimer is effective as of the date of the transfer of the interest involved and relates back for all purposes to the date of the transfer state statute does not define the word transfer in the present case the meaning of transfer and thus when a disclaimant is deemed to have died affects who takes a disclaimed remainder_interest if the disclaimant is deemed to have died immediately before the remainder becomes possessory the takers are the beneficiary’s heirs if the beneficiary is deemed to have predeceased either the creation of the trust or the decedent’s death the remainder would pass to the decedent’s heirs the heirs of decedent differ from the heirs of the disclaiming beneficiaries term vii represents the parties’ resolution of this issue certain parties propose to disclaim all or a portion of their remainder and the power_of_appointment with respect to the disclaimed portion but will retain their current income_interest with respect to the disclaimed portion a power_of_appointment is plr-126079-07 personal to the donee if the donee dies the power terminates see simes and smith the law of future interests sec_943 based on the facts and representations term vii is a settlement of a bona_fide issue represents a compromise between the positions of the parties and reflects the parties’ assessments of the relative strengths of their positions term vii of agreement is within the range of reasonable outcomes term viii and the addition of article vi sec_5 to the trust under the proposed order provide that any property that would pass to a person who has not yet reached his or her 35th birthday will be retained in a vested interest trust for that person article iv sec_3 of the trust provides for outright distribution to the beneficiaries on the trust’s termination unlike the above-discussed terms term viii proposes a specific modification to the trust under term viii the assets in each trust will immediately vest in the named beneficiary and will be held for the exclusive benefit of the named beneficiary each such beneficiary will have a testamentary general_power_of_appointment if a beneficiary fails to exercise such power the trust property will be distributed to the beneficiary’s estate therefore if not earlier terminated through distributions to the named beneficiary on the death of the named beneficiary any remaining principal and undistributed_income will be includible in the beneficiary’s gross_estate of federal estate_tax purposes under these circumstances term viii does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification nor does term viii extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the trust based on the facts submitted and representations made we conclude that a court order that adopts the proposed terms under agreement will not subject the trust the separate shares created under term iii of agreement or any distributions therefrom to the gst tax imposed by sec_2601 gift_tax sec_2501 provides that a tax is imposed for each calendar_year on the sec_2511 provides that the gift_tax applies whether the transfer is in trust transfer of property by gift during such calendar_year or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible_property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him or her no power to change its disposition whether for his or her own benefit or for the benefit of another the gift is complete but sec_25_2511-1 of the gift_tax regulations provides that as to any whether an agreement settling a dispute is effective for gift_tax purposes sec_25_2511-1 provides that any transaction in which an interest in plr-126079-07 if upon a transfer a donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the fact in the particular case property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party’s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated fide controversy between the parties and the proposed settlement is based on arm’s length negotiations among all the interested parties other than spouse all parties who hold an interest in the trust including any minors and unborn heirs have been represented in the negotiations that preceded the proposed order that incorporates the agreement with respect to terms i ii iii iv v vi and viii the interests of the parties remain the same after the agreement of the rights of the parties under applicable state law that would be applied by the highest court of state accordingly based on the facts submitted and representations made we conclude that a court order that adopts the terms of agreement will not cause any of the beneficiaries to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 all property to the extent of the interest therein of the decedent at the time of his or her death as discussed above term vii of agreement represents the resolution of a bona the terms of agreement clarify ambiguous terms of the trust and are reflective sec_2033 provides that the value of the gross_estate shall include the value of estate_tax sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or plr-126079-07 for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in order for to apply a decedent must have made a transfer of property of any interest therein except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the terms of agreement do not constitute transfers within the meaning of therefore based on the facts and representations we conclude that a court order that adopts the terms of agreement will not result in inclusion of any portion of the trust in the gross_estate under of any beneficiary whose death occurs prior to the termination of the trust ruling_request sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate and gift_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing plr-126079-07 the writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of -- a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either - a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-3 provides that if the requirements of the section are satisfied the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property sec_25_2518-3 provides that a power_of_appointment with respect to property is treated as a separate interest in such property and such power_of_appointment with respect to all or an undivided portion of such property may be disclaimed independently from any other interests separately created by the transferor in the property further a disclaimer of a power_of_appointment with respect to property is a qualified_disclaimer only if any right to direct the beneficial_enjoyment of the property which is retained by the disclaimant is limited by an ascertainable_standard sec_25_2518-3 provides that the disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant's separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant's interest in such property see sec_25_2518-3 example regarding the disclaimer of a fractional share of a residuary bequest plr-126079-07 sec_25_2518-2 provides that for purposes of the time limitation the month period from making a disclaimer generally is to be determined with reference to the taxable transfer creating the interest in the disclaimant in the case of a general_power_of_appointment the holder of the power has a 9-month period after the creation of the power in which to disclaim a person to whom any interest in property passes by reason of the exercise or lapse of a general power may disclaim such interest within a 9-month period after the exercise or lapse in the present case spouse son son son daughter spouse spouse and spouse each propose to disclaim the above described interests in the trust each disclaimer will be in writing each disclaimant represents that he or she has not accepted any benefits in the property subject_to the disclaimers and that the disclaimers are valid under state law the disclaimed interest will pass without any direction on the part of any disclaimant as discussed above decedent’s power_of_appointment under trust was created before date and is a general_power_of_appointment described in sec_2041 and sec_2514 decedent did not exercise his power and therefore under sec_25_2518-2 the period for making the disclaimer is measured from the date of decedent’s death the date when the interest is deemed created based on the facts and representations if the proposed disclaimers by spouse son son son daughter spouse spouse and spouse are delivered to trustee within nine months of decedent’s death and provided the disclaimers are valid under state law the disclaimers will be qualified disclaimers for purposes sec_2518 therefore the disclaimers by any of the beneficiaries will not result in a taxable gift_for federal gift_tax purposes by any of the beneficiaries will not subject any portion of the trust to federal estate_tax in the gross_estate of any beneficiary and will not result in a loss of gst tax effective date exempt status with respect to any portion of the trust it should be noted however that a recipient of a disclaimed interest under the above- proposed disclaimers must disclaim that interest within months of date see sec_25_2518-2 the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-126079-07 in accordance with the power_of_attorney on file with this office a copy of this sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries letter is being sent to the taxpayer enclosures copy for sec_6110 purposes copy of this letter cc
